In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Loughlin, J.), dated March 25, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
*314Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) through the submission of the plaintiffs medical records, which indicated, inter alia, that within two to three months after the accident she had a full range of motion in her cervical spine and lumbar spine. The defendant also submitted affirmations from his examining physicians who found, among other things, no evidence of any accident-related disability or limitation, and who opined that the plaintiff was able to perform all of her normal work and daily living activities. In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). The plaintiffs physician, who examined her in October 2003, three years after the accident, stated that the results of his examination were physiologic, and that there were no “pathological clinical signs.”
Accordingly, the defendant’s motion for summary judgment was properly granted. Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.